Citation Nr: 0925096	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-29 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for tinnitus, to include separate evaluations for 
each ear. 

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 30 percent disabling.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for oral lesions, dental caries, and tooth 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).  This appeal 
has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of entitlement to an increased evaluation for 
bilateral hearing loss, as well as to compensation under the 
provisions of 38 U.S.C.A. § 1151 for oral lesions, dental 
caries, and tooth loss are addressed in the Remand portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for increased evaluation 
for tinnitus, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Although 
a letter was not sent with respect to the veteran's claim for 
an increased evaluation for tinnitus, the Board finds that 
the veteran was not prejudiced thereby as his claim is being 
denied as a matter of law.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in April 2005 with 
respect to his claims for increased evaluations for hearing 
loss and tinnitus.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 
____ (2009); 129 S. Ct. 1696, 2009 WL 1045952, U.S., April 
21, 2009 (No. 07-1209).  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Based on an April 2005 VA examination report, the RO granted 
the veteran's claim for service connection for tinnitus in a 
May 2005 rating decision, and assigned an initial 10 percent 
disability rating under Diagnostic Code 6260, effective from 
October 12, 2000.  The veteran's claim for separate 10 
percent disabling evaluations for tinnitus in each ear was 
received from his representative later in May 2005.  By an 
August 2005 statement of the case, the RO continued to deny 
separate 10 percent disabling evaluations on the basis that 
Diagnostic Code 6260 does not provide for assignment of a 
separate 10 percent evaluation when tinnitus exists in each 
ear.  The veteran's representative appealed that decision to 
the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
of Appeals for Veterans' Claims (CAVC) held that the pre-1999 
and pre-June 13,2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (2006), the 
Federal Circuit concluded that CAVC erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and Diagnostic Code 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

As noted above, the veteran's service-connected tinnitus has 
been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for tinnitus.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  If a veteran is at the 
maximum evaluation and no other criteria are applicable, 
there is no case in controversy.  In order for a claim to 
proceed, there must be a benefit.  In this case, the maximum 
rating allowed for tinnitus under the applicable diagnostic 
code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
As such, a higher schedular rating cannot be granted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  Id.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

An evaluation in excess of 10 percent for service-connected 
bilateral tinnitus, to include entitlement to separate 
evaluations for each ear, is denied.


REMAND

Hearing Loss

In the November 2003 and December 2003 VA outpatient 
treatment records, as well as a December 2005 private 
treatment record, the individual puretone loss at each of the 
5 thresholds designated for VA purposes were not stated, and 
such information cannot be determined from the audiometric 
testing reports, as they are charted, not enumerated.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Moreover, none of the 
records indicate that the speech discrimination scores were 
determined by using the Maryland CNC word list.  38 C.F.R. § 
3.385.  Accordingly, and because it cannot be determined from 
these audiologic examinations that the puretone loss average 
were consistent with the criteria set forth in 38 C.F.R. 
§ 4.85(d), these VA outpatient treatment records and the 
December 2005 private treatment record cannot be afforded 
probative weight.

The sole probative audiologic evaluation of record for the 
appeal period is that of the April 2005 VA examination, on 
which the increased evaluation assigned in the May 2005 
rating decision was based.  

Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  In this regard, 
the April 2005 VA examiner did not address the functional 
effects caused by the veteran's bilateral hearing loss 
disability.

In this regard, CAVC's rationale in requiring an examiner to 
consider the functional effects of a Veteran's hearing loss 
disability involves the potential application of 38 C.F.R. § 
3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, CAVC noted that 

unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely 
exclusively on objective test results to 
determine whether a referral for an 
extra[-]schedular rating is warranted.  
[VA's] policy [requiring VA audiologists 
to describe the effect of a hearing 
disability on a Veteran's occupational 
functioning and daily activities] 
facilitates such determinations by 
requiring VA audiologists to provide 
information in anticipation of its 
possible application.  

Martinak, 21 Vet. App. at 455.  

The "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based on the above, 
and the fact that the only competent audiological examination 
of record is over four years old, the issue of entitlement to 
service connection for bilateral hearing loss must be 
remanded for further development.

1151

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (2008).  The provisions of 38 U.S.C.A. § 1151 
provide that when there is no willful misconduct by a 
veteran, disability resulting from VA hospital care furnished 
the veteran will be compensated in the same manner as if 
service-connected, if the disability was caused by (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which is not 
reasonably foreseeable.  See id.; see also 38 C.F.R. § 3.358.

The veteran contends that benefits are warranted for the 
disability at issue, under the provisions of 38 U.S.C.A. § 
1151, due to the actions of VA medical personnel in between 
January 2005 and April 2005.  Specifically, the veteran 
asserts that a medication prescribed to treat his Parkinson's 
disease, Artane (or trihexyphenidyl, in generic form), 
resulted in dry mouth that caused oral lesions, dental 
caries, and tooth loss.  To that end, the record reflects 
that the veteran was first prescribed Artane in January 2005 
after establishing as a VA outpatient.  A February 2005 
outpatient treatment record notes that the veteran had no 
side effects and felt an improvement of his Parkinson's 
symptoms, but by an April 2005 outpatient visit, he had 
developed dry mouth that he was unable to tolerate, despite 
improvements in motor skills damaged by his Parkinson's.  
Later VA and private treatment records dated through January 
2006 continue to note treatment for oral lesions, some of 
which were biopsied to rule out malignancy, dental caries, 
and other dental abnormalities.  

Although the record reflects that the veteran was treated for 
multiple oral and dental conditions four months after he 
began taking Artane, it is unclear whether these conditions 
were the result of careless or negligent VA treatment, or 
were caused by an event that was not reasonably foreseeable.  
To that end, the record does not contain an opinion which 
addresses these questions, and the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  For these reasons, remand for a medical opinion is 
required.

Accordingly, the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for oral lesions, dental 
caries, and tooth loss is remanded for the following actions:

1.  This appeal has been advanced on 
the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  After any additional VA medical 
records are associated with the claims 
file, the RO must arrange for a VA 
audiological examination of the veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss.  All indicated studies should be 
performed, to include audiometry and 
speech discrimination testing.  The 
examiner must fully describe the 
functional effects caused by the 
veteran's hearing disability.  The 
claims file must be made available to 
the examiner and reviewed in 
conjunction with the examination.  The 
report must be typed.

4.  After any additional VA medical 
records are associated with the claims 
file, the RO must obtain a VA medical 
opinion to determine the existence and 
etiology of the claimed oral lesions, 
dental caries, and tooth loss.  The 
claims file must be made available to 
and reviewed by the examiner.  After 
review of the claims file, the examiner 
must provide a medical opinion 
regarding whether the oral lesions, 
dental caries, and/or tooth loss 1) was 
caused by the prescription of Artane 
between January 2005 and April 2005; 2) 
was due to carelessness, accident, 
negligence, lack of proper skill, error 
in judgment, or similar instances of 
fault by VA; and/or 3) was a reasonably 
foreseeable result.  A complete 
rationale for any opinion expressed 
must be given, to include, as 
appropriate, citation to specific 
evidence in the record.  The reports 
must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for a scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  The RO must address the 
issues of 1) VA carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault in prescribing Artane between 
January 2005 and April 2005; 2) VA 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault inherent in 
that treatment; 3) reasonable 
foreseeability; and 4) informed 
consent.  If the claim remains denied, 
a supplemental statement of the case 
must be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


